[J-93-2014]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT

IN RE: SUBSTITUTE NOMINATION     :      No. 119 MAP 2014
CERTIFICATE OF CHRIS ROSS AS     :
REPUBLICAN CANDIDATE FOR THE     :      Appeal from the order of the
PENNSYLVANIA HOUSE OF            :      Commonwealth Court at No. 516 MD 2014
REPRESENTATIVES IN THE 158TH     :      dated October 3, 2014
LEGISLATIVE DISTRICT             :
                                 :      SUBMITTED: October 8, 2014
SUSAN RZUCIDLO, RICHARD HICKS,   :
DIANE CLAYTON, MARY LYNNE MASSI, :
JUDY PORTA, AND DAVID UNGER,     :
                                 :
                Objectors        :
                                 :
CAROL AICHELE, IN HER OFFICIAL   :
CAPACITY; THE PENNSYLVANIA       :
DEPARTMENT OF STATE; JAMES L.    :
FORSYTHE, IN HIS OFFICIAL        :
CAPACITY; AND CHESTER COUNTY     :
VOTER SERVICES REPUBLICAN        :
COMMITTEE OF CHESTER COUNTY,     :
                                 :
                Intervenor       :
                                 :
                                 :
                                 :
APPEAL OF: SUSAN RZUCIDLO,       :
RICHARD HICKS, DIANE CLAYTON,    :
MARY LYNNE MASSI, JUDY PORTA,    :
AND DAVID UNGER,                 :
                                 :
                Objectors        :

                                   ORDER

PER CURIAM                                      DECIDED: October 16, 2014

     AND NOW, this 16th day of October 2014, the Order of the Commonwealth

Court is AFFIRMED.